Citation Nr: 0309987	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  96-02 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial increased disability rating for 
headaches, currently evaluated as 10 percent disabling.  

2.  Entitlement to a disability rating in excess of 
20 percent for residuals of a cervical spine injury, from 
November 20, 1992 to July 24, 2002.  

3.  Entitlement to a disability rating in excess of 
40 percent for residuals of a cervical spine injury, from 
July 25, 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from April 1986 to 
April 1988.  In addition, he had approximately four years and 
one month of prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In that decision, the RO redefined the 
veteran's service-connected back disability as residuals of 
an injury to the cervical spine with C6-C7 degenerative joint 
disease and muscle spasm (10%) and as residuals of an injury 
to the back with thoracic muscle spasm (0%).  Also in this 
decision, the RO granted service connection for headaches as 
secondary to the service-connected residuals of an injury to 
the cervical spine with C6-C7 degenerative joint disease and 
muscle spasm and assigned a noncompensable evaluation to the 
veteran's headache disability.  

Following perfection of the increased rating issues regarding 
the service-connected back disabilities, the veteran, in 
February 1996, presented testimony before a hearing officer 
at the RO.  By a May 1996 rating action, the hearing officer 
awarded an increased rating of 20 percent, effective from 
November 1992, for the veteran's service-connected cervical 
spine disability; denied a compensable evaluation for his 
service-connected thoracic spine disorder; and granted a 
compensable rating of 10 percent, effective from November 
1992, for his service-connected headaches.  

In June 1997, the Board remanded to the RO the veteran's 
increased rating claims for his service-connected back 
disabilities for further evidentiary development.  In 
addition, the Board referred the veteran's initial rating 
claim for his service-connected headache disorder to the RO 
for preparation of a statement of the case.  

In November 1997, the RO furnished the veteran and his 
representative a statement of the case regarding the issue of 
entitlement to an initial rating greater than 10 percent for 
the service-connected chronic headache disorder.  In January 
1998, the veteran perfected an appeal of this issue by filing 
a substantive appeal for the claim.  Following completion of 
the evidentiary development regarding the service-connected 
back claims, the RO, by a March 2000 rating action, confirmed 
the 20 percent evaluation for the veteran's cervical spine 
disorder and awarded a 10 percent rating for his thoracic 
spine disability.  As the 10 percent evaluation for the 
service-connected thoracic disorder was the highest rating 
allowable pursuant to the pertinent diagnostic code, the RO 
considered the appeal of this issue to be resolved.  
Thereafter, in August 2001, the RO returned the veteran's 
case to the Board for final appellate review of the remaining 
issues.  

In August 2001, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.  

In October 2001, the Board remanded to the RO the two 
remaining issues on appeal (regarding the rating claims for 
the service-connected cervical spine and chronic headache 
disorders) for further evidentiary development pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
Following completion of the Board's requested development, 
the RO, by a November 2002 rating action, granted an 
increased disability evaluation of 40 percent, effective from 
July 2002, for the service-connected residuals of a cervical 
spine injury.  Additionally, the RO denied the issue of 
entitlement to an initial disability rating greater than 
10 percent for the service-connected chronic headache 
disorder.  In March 2003, the RO returned the veteran's case 
to the Board for final appellate review.  

As noted, the RO, in November 2002, awarded a 40 percent 
rating for the service-connected residuals of a cervical 
spine injury.  Significantly, however, the RO assigned an 
effective date of July 25, 2002 for this grant, rather than 
November 20, 1992, the effective date of the award of the 
20 percent evaluation for this disability.  Thus, the issues 
on appeal for the veteran's service-connected cervical spine 
disability are entitlement to a disability rating in excess 
of 20 percent for residuals of a cervical spine injury, from 
November 20, 1992 to July 24, 2002, as well as entitlement to 
a disability rating in excess of 40 percent for residuals of 
a cervical spine injury, from July 25, 2002.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  Although the veteran experiences severe headaches 
requiring rest approximately three times per week, his 
service-connected headaches are not productive of severe 
economic inadaptability.  

3.  Between November 20, 1992 to July 24, 2002, the veteran's 
service-connected residuals of a cervical spine injury was 
manifested by complaints of neck pain radiating to his 
shoulders, no pain-free movement of his neck, muscle spasm in 
the back of his neck, and limitation of motion of his neck 
and right arm, with objective evaluation findings of limited 
range of motion of his neck with pain; palpable muscle spasm 
bilaterally in the paraspinous muscles at the C7 level (which 
was not tender); the presence of top-to-bottom compression 
strain of the soft tissues, primarily in the right cervical 
region, extending to the right sacroiliac area; degenerative 
disc disease and degenerative changes at the C6-7 level with 
right neural foraminal narrowing secondary to osteophyte and 
full range of motion of his shoulders actively and passively 
with trapezius muscle pain on the extremes of ranges of 
motion.  

4.  Since July 25, 2002, the veteran's service-connected 
residuals of a cervical spine injury has been manifested by 
complaints of constant (daily) neck, shoulder, and upper arm 
pain, with objective evaluation findings of cervical disc 
disease with right C6-7 disc degeneration and right C6-7 
neural foraminal encroachment; abnormal cervical spine 
alignment with loss of cervical lordosis; left paracentral 
broad-based lateral protrusion at the levels of C5-6; mild 
proximal foraminal stenosis; right paracentral broad-based 
lateral protrusion with mild bilateral foraminal stenosis at 
this level; tenderness and muscle spasm in the right cervical 
paraspinous and right trapezius areas with point tenderness 
in the right trapezius area just to the right of the spinous 
process of T3 and T2; limitation of motion of the cervical 
spine; pain on motion of the cervical spine; decreased right 
triceps jerk as compared to the left triceps; decreased 
biceps jerks bilaterally; weakness of the right triceps (3/5) 
upon extension of the elbow and weakness on external rotation 
of the right shoulder.   


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent for the 
service-connected headaches, and no more, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.124a, Diagnostic Code 8100 (2002).  

2.  The criteria for a disability rating of 60 percent for 
the service-connected residuals of a cervical spine injury, 
and no more, from November 20, 1992 to July 24, 2002 have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.71a, Diagnostic Code 5290 (2002); and 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior to 
September 23, 2002).  

3.  The criteria for a disability rating of 60 percent for 
the service-connected residuals of a cervical spine injury, 
and no more, from July 25, 2002 have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.71a, 
Diagnostic Code 5290 (2002); and 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective prior to, and since, 
September 23, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board notes that there was a substantial 
change in the law during the pendency of these claims.  On 
November 9, 2000, the President signed into law the VCAA.  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The discussions in the August 1995 
supplemental statement of the case, November 1997 statement 
of the case, November 1997 letter, April 2000 supplemental 
statement of the case, July 2001 letter, January 2002 letter, 
and November 2002 supplemental statement of the case, the RO, 
along with the Board in its June 1997 and October 2001 
remands, informed the veteran and his representative of the 
specific provisions of the VCAA, the criteria used to 
adjudicate his rating claims, the type of evidence needed to 
substantiate these issues, as well as the specific type of 
information necessary from him.  As such, VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran.  
Although in January 2002 the RO asked the veteran to provide 
information (including names and dates) of sources of recent 
medical treatment for his service-connected headache and 
cervical spine disorders, he failed to respond.  Further, 
during the current appeal, the veteran has been accorded 
several relevant VA examinations.  As such, the Board finds 
that VA has met the requirements of the VCAA and its 
implementing regulations and will proceed to address the 
veteran's initial rating claim based upon a complete and 
thorough review of the pertinent evidence associated with his 
claims folder.  

Factual Background

According to the service medical records, in September 1987, 
the veteran received treatment after having fallen off a 
ladder twenty to twenty five feet to the ground onto his 
right hand.  He complained of intermittent upper back pain 
since the fall and denied numbness, weakness, or radiating 
pain to his extremities.  A physical examination demonstrated 
full range of motion in both arms, decreased range of motion 
on movement of the head to the right side due to muscle 
tightness, good muscle power, and a good neurological 
evaluation.  X-rays showed a reversal of normal lordotic 
curvature and were also negative for a fracture.  The 
examiner assessed cervical and thoracic muscle spasm.  

In November 1987, the veteran received follow-up treatment 
for his back pain.  At that time, he reported that he had 
re-injured his back four days prior to the treatment session.  
A physical examination demonstrated full range of motion, no 
spinal abnormalities, and mild spasm.  X-rays showed loss of 
lordosis with mild scoliosis at T3 and T4.  The examiner 
assessed mild scoliosis at T3 and T4.  

At the separation examination conducted in February 1988, the 
veteran reported having experienced recurrent back pain.  
This evaluation found that his spine was normal.  

Relevant private post-service medical records indicate that, 
in March 1990, the veteran was evaluated for complaints of 
neck pain without radicular symptoms, fasciculations, or 
sensory changes.  He also reported experiencing some 
occasional associated headaches in his suboccipital region 
particularly upon hyperextension and turning of his head.  A 
physical examination demonstrated a normal sensorium with no 
evidence of cognitive impairment in the spheres of recent and 
remote memory, abstraction, or affect; gait, tandem gait, and 
reverse tandem gait which were within normal limits; no 
Romberg sign; no focal weakness, atrophy, or tone abnormality 
of any extremity; brisk and symmetric reflexes of the 
extremities with no reflex abnormalities identified; a 
sensory evaluation which was intact to modalities of light 
tough and pain as tested by pin prick, proprioception, and 
vibration; intact parieto-sensory function; well-performed 
coordination as tested by heel-knee to shin, finger to nose, 
and rapid-alternating movements; full range of motion of the 
neck with no evidence of nuchal rigidity; an area of point 
tenderness in the paraspinalis and interscapular region off 
to the right side with some tensing of the rhomboid muscle in 
that area.  The examining physician gave the veteran an 
injection of medication and provided the impression of neck 
and upper back pain related to musculoskeletal factors.  

In July 1991, the veteran sought treatment for complaints of 
upper dorsal spine pain.  In addition, he reported that neck 
pain leads to some headaches.  He denied any problems with 
his upper extremities, including numbness or tingling.  A 
physical examination demonstrated full range of motion of the 
cervical spine, no localized tenderness with palpation, full 
range of motion of the shoulders, as well as no muscle 
wasting, atrophy, or fasiculations.  

In December 1992, the veteran underwent a VA general medical 
examination, at which time he complained of back pain 
(particularly upon turning his head to the right side in full 
rotation).  The veteran also described, within the past six 
months, the occurrence of occipital headaches.  He denied any 
symptoms of weakness or pain radiating into his shoulders or 
down his arm.  

A physical examination demonstrated intact cranial nerves II 
through XII, motor strength of 5/5 in all groups throughout 
the upper extremities, normal bulk and tone, a sensory 
evaluation which was intact to all modalities, tightness 
medial to the inferior aspect of the right scapula, some 
spasm of the paraspinal muscles on the right, and mild degree 
of tenderness to palpation.  The examiner noted that 
palpation of the veteran's intervertebral disc space did not 
cause any exacerbation of his pain, that downward compression 
on the neck did result in an increase in the degree of back 
pain, and that lateral flexion of his neck to the right 
caused an increase in the degree of pain.  

The examiner concluded that the differential diagnosis is 
that of a bulging cervical disc with symptoms radiating up 
the back of the veteran's head into his shoulder.  In 
addition, the examiner explained that "it is possible that . 
. . [the veteran] has non-specific muscle spasm or cervical 
strain also as a result of the accident."  

In September 1993, the RO considered this additional 
evidence.  The RO concluded that service connection for 
residuals of a back injury, to include cervical and thoracic 
muscle spasm, was warranted.  Further, the RO awarded a 
10 percent rating to this disability, effective from November 
1992.  

Thereafter, in December 1994, the veteran underwent another 
VA general medical examination, at which time he complained 
of headaches for the previous three or four years.  He 
related his headaches to the upper back pain that he incurred 
as a result of the 1987 fall.  Specifically, he stated that 
his headaches occurred once a week and lasted for several 
hours.  He denied any other symptoms associated with his 
headaches, including radiculopathy, and stated that he was 
not taking any medicine other than Advil for his back, neck, 
or headache pain.  

A physical examination of the veteran's head and neck 
demonstrated full range of motion of the cervical spine with 
some discomfort on the extremes of motion, no change in the 
paraspinal musculature in the cervical region, mild 
tenderness (including a possible trigger point) around C7-T1 
(particularly on the left side), normal muscle tone, no 
crepitus, and no neurological abnormalities in the upper 
extremities.  The examiner assessed bioccipital headaches 
progressive since 1991 and secondary to the vertebral 
alignment disorder and post traumatic mid and upper back 
strain.  

By an August 1995 rating action, the RO redefined the 
veteran's service-connected back disability as residuals of 
an injury to the cervical spine with C6-7 degenerative joint 
disease and muscle spasm (10% from November 1992) and 
residuals of an injury to the back with thoracic muscle spasm 
(0% from November 1992).  Also by this rating action, the RO 
granted service connection for headaches secondary to the 
service-connected back disabilities and assigned a 0% 
evaluation, effective from November 1992, for the veteran's 
headaches.  

According to relevant evidence received during the current 
appeal, the veteran sought private medical treatment for 
complaints of increased back pain in 1994 and 1996.  
Specifically, in October 1994, the veteran described 
intermittent neck pain.  A physical examination demonstrated 
a slight decrease in rotation of the veteran's neck, normal 
extension and flexion of his neck, nontender paracervical 
muscles, and tender trapezius muscles bilaterally.  The 
examining physician assessed mechanical neck pain.  
Thereafter, in February 1996, the veteran received private 
medical treatment for complaints of upper back and neck pain 
with headaches.  

Several days later in February 1996, the veteran presented 
testimony before a hearing officer at the RO.  According to 
the transcript of this personal hearing, the veteran 
testified that he experienced muscle spasm in the back of his 
neck, limitation of motion of his neck and right arm, as well 
as pain on motion of his neck.  1996 hearing transcript 
(1996 T.) at 3-5.  Additionally, the veteran testified that 
his headaches occurred approximately four to five days per 
week and that the are only severe (e.g., require rest) 
approximately 10 percent of the time.  1996 T. at 4, 7-8.  

In April 1996, the veteran underwent a VA spine examination, 
at which time he complained of increased neck pain, some pain 
in the back of his right shoulder (without any classical 
radicular symptoms), and continuing headaches (occurring two 
to three days per week and lasting from several hours to half 
a day).  A physical examination demonstrated no gross 
abnormal curvatures to the neck; no local trigger point 
tenderness along the spine; cervical spine range of motion as 
follows:  20 degrees of extension, 30 degrees of flexion, 
lateral flexion to 20 degrees bilaterally, and lateral 
rotation of 40 degrees bilaterally; some discomfort in the 
lower neck area at all of these extremes; no sensory 
abnormalities in the hands; no atrophy; some pain at the 
dorsum of the wrist between the distal ends of the ulna and 
radius; and some pain of the wrist on full flexion and normal 
extension.  

In pertinent part, the examiner provided an impression of 
chronic cervical strain with associated skeletomuscular 
headaches.  X-rays then taken of the veteran's cervical spine 
showed degenerative disc disease with secondary hypertrophic 
degenerative changes at C6-7 as well as reversal of the 
normal lordotic curvature at this level which the examining 
radiologist explained may indicate some laxity of the 
posterior ligaments.  

By a May 1996 rating action, the hearing officer who had 
conducted the February 1996 personal hearing awarded an 
increased evaluation of 20 percent, effective from November 
1992, for the service-connected residuals of an injury to the 
veteran's cervical spine, including muscle spasm.  
Additionally, the hearing officer granted a compensable 
rating of 10 percent for the veteran's service-connected 
headaches.  

Subsequently, in April 1999, the veteran underwent another VA 
spine examination, at which time he complained of increasing 
discomfort, including pain in both shoulders, limitation of 
motion of his neck, and headaches.  According to the veteran, 
his symptoms occur approximately five to six times per week 
for one to two hours.  

A physical examination demonstrated full range of motion of 
the shoulders actively and passively (including 0 to 180 
degrees of flexion and abduction and 0 to 90 degrees of 
internal and external rotation); trapezius muscle pain on the 
extremes of ranges of motion; palpable muscle spasm 
bilaterally in the paraspinous muscles at the C7 level (which 
is not tender); limited range of motion of the neck 
(including extension of 45 degrees, flexion of 40 degrees, 
right and left tilting to 30 degrees, and right and left 
rotation to 60 degrees); lower neck pain on these ranges of 
motion; no weakness, numbness, or atrophy of the upper or 
lower extremities; deep tendon reflexes of 1+ in the upper 
extremities; and a negative Romberg test.  The examiner 
explained that careful palpitation of the soft tissues in the 
cervical and lower back regions indicate the presence of 
top-to-bottom compression strain of the soft tissues, 
primarily in the right cervical region, extending to the 
right sacroiliac area.  

The examiner noted the radiographic evidence of degenerative 
disc and degenerative changes at the C6-7 level and explained 
that the chronic strain in this area is transmitting 
collateral strains laterally to the shoulders downward to the 
thoracic spine in the sacroiliac area and upwards into the 
head.  Further, the examiner stated that the veteran is 
limited to approximately 50 percent of performing his usual 
occupation due to reduced motion of his cervical spine caused 
by pain and spasm.  Based upon radiographic films, the 
examiner diagnosed progression of degenerative disc disease 
of the cervical spine.  

In August 1999, the veteran underwent magnetic resonance 
imaging (MRI) of his cervical spine.  This study showed the 
presence of degenerative disease at C6-7 with right neural 
foraminal narrowing secondary to osteophyte.  

In August 2001, the veteran presented testimony before the 
undersigned Veterans Law Judge via videoconferencing.  
According to the transcript of this hearing, the veteran 
testified that he has fair range of motion in his neck, neck 
pain which radiates to his shoulders, and no pain-free 
movement of his neck.  2001 hearing transcript (2001 T.) at 
4-7.  Additionally, the veteran testified that he has daily 
headaches which are severe (requiring rest) approximately 
three to four times per week.  2001 T. at 8-10.  

In July 2002, the veteran underwent a VA miscellaneous 
neurological disorders examination, at which time he reported 
having, since 1988, pain in the right side of his neck 
causing him headaches in the occipital area of his head as 
well as experiencing, for the past seven years, pain in his 
shoulders and upper arms (right worse than left).  The 
veteran described constant (daily) trapezius and cervical 
paraspinous muscle pain on a scale of 6 and 8 out of 10 
(which is worse in the morning).  In addition, the veteran 
reported that his headaches last all day two or three times 
per week and that his headaches are "there everyday in the 
morning."  He denied any nausea or vomiting associated with 
his headaches.  

Examination of the veteran's cervical spine demonstrated 
tenderness and muscle spasm in the right cervical paraspinous 
and right trapezius areas with point tenderness in the right 
trapezius area just to the right of the spinous process of T3 
and T2.  The ranges of motion of the cervical spine was 
determined to be right rotation to 20 degrees, left rotation 
to 40 degrees, right lateral tilt to 10 degrees, left lateral 
tilt to 30 degrees, forward flexion to 40 degrees, and 
extension to 45 degrees.  Further evaluation indicated pain 
with right tilt and right rotation of the cervical spine; 
limitation in active and passive motions with regard to this 
pain; symmetrical position vibration, light touch, and intact 
pain in the upper and lower extremities; decreased right 
triceps jerk as compared to the left triceps; decreased 
biceps jerks bilaterally; cerebellar function (e.g., 
finger-to-nose) which was within normal limits; weakness of 
the right triceps (3/5) upon extension of the elbow; weakness 
on external rotation of the right shoulder; and no weakness 
on internal rotation of either shoulder.  The examiner noted 
that the veteran had reported that his exacerbations occur 
two to three times per week regarding his headaches and neck 
pain in terms of decreased range of motion, that he has 
constant limitation of motion of his neck, and that he is 
unable to sleep well due to his neck pain.  

The examiner, who reviewed the veteran's claims folder, which 
included the August 1999 MRI report, provided an impression 
of musculoskeletal headaches as well as cervical disc disease 
with right C6-7 disc degeneration and right C6-7 neural 
foraminal encroachment on the August 1999 MRI.  

At this evaluation, the veteran reported that his headaches 
are usually prostrating one or two times per week.  Following 
completion of the examination, the examiner concluded that, 
because the veteran works for himself, he is able to treat 
his pain and discomfort and then return to his computer work 
at a later time that same day, although the veteran is no 
longer able to do the actual martial art training and 
exercises due to his headache and neck problems.  

In September 2002, the veteran underwent another MRI of his 
cervical spine.  The report of this additional test showed 
abnormal cervical spine alignment with loss of cervical 
lordosis, left paracentral broad-based lateral protrusion at 
the levels of C5-6 (which was larger when compared to the 
previous study), mild proximal foraminal stenosis, and right 
paracentral broad-based lateral protrusion with mild 
bilateral foraminal stenosis at this level (which was 
unchanged since the prior study).  

Based on this additional evidence, the RO, by a November 2002 
rating action, granted a 40 percent disability evaluation for 
the service-connected residuals of a cervical spine injury, 
effective from July 2002.  In addition, the RO denied the 
issue of entitlement to an initial disability rating greater 
than 10 percent for the service-connected headaches.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2002).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Since the present appeal arises from an 
initial rating decision which established service connection 
and assigned the initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2002).  

A.  Headaches

Review of the claims folder in the present case indicates 
that the RO has evaluated the veteran's service-connected 
headaches under the appropriate diagnostic code which rates 
impairment resulting from migraine headaches.  Specifically, 
according to this Diagnostic Code, evidence that migraine 
headaches are manifested by characteristic prostrating 
attacks averaging one in two months over the last several 
month results in the assignment of a 10 percent disability 
evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2002).  
Evidence that migraine headaches have resulted in 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months warrants the 
assignment of a 30 percent disability rating.  Id.  The next 
higher rating of 50 percent requires evidence of very 
frequent migraine headaches which are completely prostrating 
and which involve prolonged attacks that are productive of 
severe economic inadaptability.  Id.  

Throughout the current appeal, the veteran has asserted that 
his service-connected headaches is more severe than the 
current 10 percent evaluation indicates.  In particular, the 
veteran has asserted that his headaches have increased in 
frequency and severity.  See, e.g., 1996 T. at 4, 7-8 and 
2001 T. at 8-10.  The veteran asserts that such 
symptomatology warrants a higher initial disability rating 
for his service-connected headaches.  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of his service-connected headaches 
must be considered in conjunction with the clinical evidence 
of record as well as the pertinent rating criteria.  

The Board acknowledges that, at the February 1996 personal 
hearing, the veteran testified that his headaches occurred 
approximately four to five days per week and that the were 
only severe (e.g., requiring rest) approximately 10 percent 
of the time.  1996 T. at 4, 7-8.  Additionally, the veteran 
testified at the subsequent August 2001 personal hearing that 
he has daily headaches which are severe (requiring rest) 
approximately three to four times per week.  2001 T. at 8-10.  
Additionally, at the July 2002 VA miscellaneous neurological 
disorders examination, the veteran informed the examiner that 
his headaches last all day two or three times per week and 
that his headaches are "there everyday in the morning."  

Significantly, however, at the July 2002 VA examination, the 
examiner concluded, after interviewing and examining the 
veteran as well as reviewing his claims folder, that, because 
the veteran works for himself, he is able to treat his pain 
and discomfort and then return to his computer work at a 
later time that same day, although the veteran is no longer 
able to do the actual martial art training and exercises due 
to his headache and neck problems.  Furthermore, at this 
evaluation, the veteran specifically denied any nausea or 
vomiting associated with his headaches.  

The veteran has recently described severe headaches requiring 
rest approximately three times per week.  Importantly 
however, the most recent examination of the veteran's 
service-connected headaches have included the examiner's 
conclusion that the veteran is able to work even with this 
disorder.  

Consequently, the Board finds that such evidence supports a 
rating of 30 percent, but no higher for the veteran's 
service-connected headaches.  38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (2002) (stipulating that evidence of characteristic 
prostrating attacks occurring on an average once a month over 
the last several months).  Significantly, however, without 
evidence of very frequent and completely prostrating and 
prolonged headache attacks productive of severe economic 
inadaptability, a 50 percent rating for the veteran's 
service-connected disability cannot be awarded.  Id.  

As such, the Board concludes that a schedular evaluation of 
30 percent, but no higher, for the veteran's 
service-connected headaches is warranted.  This disability 
rating is warranted at all times during the current appeal.  
See Fenderson, supra.  Furthermore, the preponderance of the 
evidence is against an award of a disability evaluation 
greater than the 30 percent awarded by this decision for the 
veteran's headaches at any time during the appeal.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2002).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (the Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  

A complete and thorough review of the claims folder in the 
present case indicates that the RO has provided the veteran 
and his representative with the extraschedular provisions of 
38 C.F.R. § 3.321(b)(1) but has not made a determination as 
to whether he meets the criteria for submission to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service.  In this regard, the Board notes that the 
schedular evaluation in this case is not inadequate.  In 
particular, a schedular rating greater than the 30 percent 
rating awarded by this decision is provided for the veteran's 
service-connected headaches under the schedular criteria for 
Diagnostic Code 8100.  However, the medical evidence 
supporting a rating greater than the 30 percent evaluation 
granted by this decision is not present in this case.  
Second, the Board finds no evidence of an exceptional 
disability as manifested by related factors such as marked 
interference with employment or frequent hospitalizations.  
Specifically, it is not shown by the evidence of record that 
the veteran has required any recent hospitalization for this 
service-connected disability.  Also, the overall picture 
presented by the evidence in the claims folder does not 
actually reflect "marked interference" in employment due 
specifically to this service-connected disorder.  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in 
failing to refer the veteran's increased rating claim for his 
service-connected headaches to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for consideration of the extraschedular provisions of 
38 C.F.R. § 3.321(b)(1).  This disability is appropriately 
rated under the schedular criteria.  

B.  Residuals Of A Cervical Spine Injury

Review of the claims folder in the present case indicates 
that the RO has evaluated the service-connected residuals of 
a cervical spine injury under the appropriate diagnostic 
codes which rate impairment resulting from traumatic 
arthritis and intervertebral disc syndrome.  Specifically, 
according to Diagnostic Code 5010, traumatic arthritis, which 
is substantiated by X-ray findings, will be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2002).  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups warrants the grant of a 10 percent rating, and 
x-ray evidence of involvement of two or more major joints or 
two or more minor joint groups with occasional incapacitating 
exacerbations will result in the assignment of a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).  

According to the relevant diagnostic code which rates 
impairment resulting from limitation of motion of the 
cervical spine, evidence of moderate limitation of motion of 
the cervical spine warrants the grant of a 20 percent 
disability evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2002).  Evidence of severe limitation of motion of 
the cervical spine is necessary for the assignment of a 
30 percent disability rating.  Id.  A higher disability 
evaluation cannot be awarded under this Diagnostic Code.  Id.  

Additionally, the RO has considered Diagnostic Code 5293, 
which rates impairment resulting from intervertebral disc 
syndrome.  Before specifically addressing the question of an 
increased rating assigned to the veteran's service-connected 
cervical spine disability, the Board acknowledges that the 
schedular criteria by which intervertebral disc syndrome is 
rated changed during the pendency of the veteran's appeal.  
See 67 Fed. Reg. 54345-54349 (August 22, 2002) (effective 
September 23, 2002) to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  Therefore, adjudication of an 
increased rating claim for the service-connected residuals of 
a cervical spine injury must also include consideration of 
both the old and the new criteria.  Karnas v. Derwinski, 
1 Vet.App. 308 (1991).  This rule of adjudication requires 
that the criteria most favorable to the veteran's claim be 
used.  Id.  

According to the criteria in effect prior to September 23, 
2002, evidence of moderate intervertebral disc syndrome 
manifested by recurring attacks warranted a 20 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  Evidence of severe intervertebral disc syndrome with 
recurring attacks and intermittent relief was required for 
the assignment of a 40 percent disability evaluation.  Id.  
Evidence of pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the disease disc with little intermittent relief was 
necessary for the assignment of a 60 percent disability 
evaluation.  Id.  An evaluation greater than 60 percent was 
not assignable under this Diagnostic Code.  Id.  

According to the new schedular requirements, which became 
effective on September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated based upon 
either the total duration of incapacitating episodes over the 
past 12 months or a combination under § 4.25 of separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective September 23, 2002.  

Specifically, evidence of incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months will result in the grant of a 
20 percent disability evaluation.  Id.  Evidence of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months warrants the assignment of a 40 percent disability 
rating.  Id.  Evidence of incapacitating episodes having a 
total duration of at least six weeks during the past twelve 
months warrants the assignment of a 60 percent disability 
rating.  Id.  

For purposes of evaluations under 5293, an incapacitating 
episodes is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, Note 1 following Diagnostic 
Code 5293, effective September 23, 2002.  

With regard to evaluations on the basis of chronic 
manifestations, orthopedic disabilities are evaluated using 
the rating criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurologic disabilities are 
evaluated separately using the rating criteria for the most 
appropriate neurologic diagnostic code or codes.  38 C.F.R. 
§ 4.71a, Note 2 following Diagnostic Code 5293, effective 
September 23, 2002.  

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is evaluated on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, 
Note 3 following Diagnostic Code 5293, effective 
September 23, 2002.  

Further, the Board notes that, although regulations recognize 
that a part which becomes painful on use must be regarded as 
seriously disabled, see 38 C.F.R. §§ 4.40 and 4.45, these 
provisions are qualified by specific rating criteria 
applicable to the case at hand.  To the extent that the 
recurring attacks, or incapacitating episodes, of 
intervertebral disc syndrome include limitation of motion of 
the cervical spine, the provisions of Diagnostic Code 5293 
contemplate limitation of motion of the cervical spine.  
Application of the precepts enunciated in DeLuca v. Brown, 
8 Vet. App. 202 (1995) require that problems such as pain on 
use be specifically considered when evaluating the veteran's 
disability.  Specifically, when a Diagnostic Code provides 
for compensation based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and the examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Id.  See also, 
38 C.F.R. § 4.59 (2002).  

Throughout the current appeal, the veteran has asserted that 
his service-connected residuals of a cervical spine injury 
are more severe than the current 40 percent evaluation 
indicates.  In particular, the veteran cites limitation of 
motion of his neck and right arm, neck pain which radiates to 
his shoulders, no pain-free movement of his neck, and muscle 
spasm in the back of his neck.  See, e.g., 2001 T. at 4-7 and 
1996 T. at 3-5.  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of his service-connected residuals 
of a cervical spine injury must be considered in conjunction 
with the clinical evidence of record as well as the pertinent 
rating criteria.  

1.  Cervical Spine Disability Rating From November 20, 1992 
To July 24, 2002

The Board acknowledges the veteran's complaints of neck pain 
radiating to his shoulders, no pain-free movement of his 
neck, muscle spasm in the back of his neck, and limitation of 
motion of his neck and right arm between November 20, 1992 
and July 24, 2002.  See, e.g., 2001 T. at 4-7 and 1996 T. 
at 3-5.  During this time period, the veteran's 
service-connected cervical spine disability was manifested by 
limited range of motion of the neck with pain (including 
extension of 45 degrees, flexion of 40 degrees, right and 
left tilting to 30 degrees, and right and left rotation to 
60 degrees); palpable muscle spasm bilaterally in the 
paraspinous muscles at the C7 level (which was not tender); 
the presence of top-to-bottom compression strain of the soft 
tissues, primarily in the right cervical region, extending to 
the right sacroiliac area; degenerative disc disease and 
degenerative changes at the C6-7 level with right neural 
foraminal narrowing secondary to osteophyte.  There was full 
range of motion of the shoulders actively and passively with 
trapezius muscle pain on the extremes of ranges of motion; no 
gross abnormal curvatures to the neck; no weakness, numbness, 
or atrophy of the upper extremities; no sensory abnormalities 
in the hands; deep tendon reflexes of 1+ in the upper 
extremities; a negative Romberg test; and the need for no 
inpatient medical, only infrequent outpatient treatment, and 
only Advil for neck pain.  

Significantly, the objective evaluation findings, between 
November 20, 1992 and July 24, 2002, have consistently shown 
the presence of muscle spasm in the paraspinous muscles at 
the C7 level bilaterally.  This evidence supports a grant of 
60 percent for the veteran's service-connected cervical spine 
disability under the pertinent regulatory requirements in 
effect prior to September 23, 2002.  See, 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002) (which stipulates that evidence 
of persistent symptoms compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle spasm, an absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief is 
necessary for an award of 60 percent for intervertebral disc 
syndrome).  

However, a rating greater than 60 percent for the veteran's 
service-connected cervical spine disability is not warranted.  
First, the older regulatory criteria does not allow for the 
grant of a disability evaluation greater than 60 percent for 
intervertebral disc syndrome.  Id.  

Furthermore, the Board notes that the appropriate diagnostic 
codes stipulate that impairment resulting from traumatic 
arthritis is evaluated in the same manner as impairment 
caused by degenerative arthritis is rated and that all such 
evaluations are determined based upon the extent of 
limitation of motion of the part(s) involved.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2002).  Significantly, 
the highest rating allowable based upon limitation of motion 
of the cervical spine is 30 percent (with evidence of severe 
limitation of motion).  38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2002).  

Moreover, the Board acknowledges the veteran's complaints of 
chronic neck pain.  For instance, the April 1999 VA 
examination reflected that the chronic strain in the 
veteran's neck was transmitting collateral strains laterally 
to his shoulders downward to his thoracic spine in the 
sacroiliac area and upwards into his head.  Further, this 
examiner stated that the veteran was limited to approximately 
50 percent of performing his usual occupation due to reduced 
motion of his cervical spine caused by pain and spasm.  

Significantly, however, the totality of the evidence of 
examination of, and treatment for, the veteran's 
service-connected cervical spine disability from November 20, 
1992 to July 24, 2002 indicates that this disorder was also 
manifested by full range of motion of the shoulders actively 
and passively; no gross abnormal curvatures to the neck; no 
weakness, numbness, or atrophy of the upper extremities; no 
sensory abnormalities in the hands; deep tendon reflexes of 
1+ in the upper extremities; a negative Romberg test; and the 
need for no inpatient medical, only infrequent outpatient 
treatment, and only Advil for neck pain.  Thus, the Board 
concludes that the 60 percent rating assigned for the 
veteran's service-connected cervical spine disability by this 
decision from November 20, 1992 to July 24, 2002 contemplates 
any functional impairment, pain, and weakness that the 
veteran experienced during this period as a result of this 
service-connected disorder.  In other words, this 60 percent 
evaluation reflects the extent of pain and the related 
functional impairment that the veteran experienced as a 
consequence of use of his neck from November 20, 1992 to 
July 24, 2002.  See DeLuca, 8 Vet. App. at 204-207; see also 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2002).  

Consequently, a rating greater than the 60 percent evaluation 
for the service-connected residuals of a cervical spine 
injury awarded by this decision is not warranted from 
November 20, 1992 to July 24, 2002.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  The preponderance of the 
evidence is against an award of a disability evaluation 
greater than 60 percent for this service-connected disorder 
from November 20, 1992 to July 24, 2002.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2002).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (the Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  

A complete and thorough review of the claims folder in the 
present case indicates that the RO has provided the 
extraschedular provisions of 38 C.F.R. § 3.321(b)(1) but has 
not made a determination as to whether the veteran's 
increased rating claim meets the criteria for submission to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  In this regard, the Board 
acknowledges that the 60 percent rating awarded in this case 
from November 20, 1992 to July 24, 2002 is the highest 
schedular evaluation allowable.  However, the Board finds no 
evidence of an exceptional disability as manifested by 
related factors such as marked interference with employment 
or frequent hospitalizations during this period.  
Specifically, it is not shown by the evidence of record that, 
between November 20, 1992 and July 24, 2002, the veteran 
required any recent hospitalization for this 
service-connected disability.  Also, the overall picture 
presented by the evidence in the claims folder did not 
actually reflect "marked interference" in employment due 
specifically to this service-connected disorder during this 
period.  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in 
failing to refer the veteran's increased rating claim for his 
service-connected residuals of a cervical spine injury to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service for consideration of the extraschedular 
provisions of 38 C.F.R. § 3.321(b)(1).  This disability is 
appropriately rated under the schedular criteria for the 
period from November 20, 1992 to July 24, 2002.

2.  Cervical Spine Disability Rating From July 25, 2002

Since July 25, 2002, the veteran's service-connected cervical 
spine disability has been manifested by complaints of 
constant (daily) neck, shoulder, and upper arm pain, with 
objective evaluation findings of cervical disc disease with 
right C6-7 disc degeneration and right C6-7 neural foraminal 
encroachment; abnormal cervical spine alignment with loss of 
cervical lordosis; left paracentral broad-based lateral 
protrusion at the levels of C5-6; mild proximal foraminal 
stenosis; right paracentral broad-based lateral protrusion 
with mild bilateral foraminal stenosis at this level; 
tenderness and muscle spasm in the right cervical paraspinous 
and right trapezius areas with point tenderness in the right 
trapezius area just to the right of the spinous process of T3 
and T2; limitation of motion of the cervical spine; pain on 
motion of the cervical spine; decreased right triceps jerk as 
compared to the left triceps; decreased biceps jerks 
bilaterally; weakness of the right triceps (3/5) upon 
extension of the elbow; weakness on external rotation of the 
right shoulder; no weakness on internal rotation of either 
shoulder; symmetrical position vibration, light touch, and 
intact pain in the upper extremities; cerebellar function 
(e.g., finger-to-nose) which was within normal limits; and 
the need for only infrequent outpatient treatment and no 
inpatient medical care.  

Significantly, the recent objective evaluation findings of 
muscle spasm in the veteran's right cervical paraspinous and 
right trapezius areas support a grant of 60 percent for his 
service-connected cervical spine disability since July 25, 
2002 under the pertinent regulatory requirements in effect 
prior to September 23, 2002.  See, 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002) (which stipulates that evidence 
of persistent symptoms compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle spasm, an absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief is 
necessary for an award of 60 percent for intervertebral disc 
syndrome).  

However, a rating greater than 60 percent for the veteran's 
service-connected cervical spine disability, since July 25, 
2002, is not warranted.  First, the older regulatory criteria 
does not allow for the grant of a disability evaluation 
greater than 60 percent for intervertebral disc syndrome.  
Id.  

Furthermore, a disability evaluation greater than the 
60 percent rating awarded by this decision is not warranted, 
since July 25, 2002, under the "new" version of Diagnostic 
Code 5293, which became effective on September 23, 2002.  As 
the Board has discussed in this decision, the new schedular 
criteria for evaluation of intervertebral disc syndrome 
allows for the rating to be based upon either the total 
duration of incapacitating episodes over the past 12 months 
or a combination, under Section 4.25, of separate evaluations 
of the chronic orthopedic and neurologic manifestations, 
whichever results in the higher evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, effective September 23, 2002.  

In this regard, the Board notes that the highest rating 
allowable under the "new" schedular criteria for Diagnostic 
Code 5293 based upon evidence of incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months is a 60 percent disability evaluation.  Id.  
Although the "new" schedular criteria for Diagnostic 
Code 5293 also allows for the combination of ratings of the 
chronic orthopedic and neurologic manifestations, whichever 
method results in the higher evaluation, this alternative 
method for rating the veteran's service-connected neck 
disability does not result in an evaluation greater than the 
60 percent rating granted by this decision.  

Specifically, the recent pertinent medical evidence reflects 
the following symptomatology associated with the veteran's 
service-connected cervical spine disability:  no weakness on 
internal rotation of either shoulder; symmetrical position 
vibration, light touch, and intact pain in the upper 
extremities; cerebellar function (e.g., finger-to-nose) which 
was within normal limits; and the need for only infrequent 
outpatient treatment and no inpatient medical care.  Thus, a 
rating greater than the 60 percent assigned by this decision 
based upon a combination of ratings of the chronic orthopedic 
and neurologic manifestations under the relevant Diagnostic 
Codes cannot be granted.  See, 38 C.F.R. § 4.124a, Diagnostic 
Codes 8520-8530, 8540, 8620-8630, 8720-8730 (2002) (which 
provides the rating criteria for the relevant neuorological 
impairment) and 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286, 5287, and 5290 (2002) (which provides the evaluation 
requirements for impairment resulting from a fractured 
vertebra, complete bony fixation (ankylosis) of the spine, 
ankylosis of the cervical spine, and limitation of motion of 
the cervical spine).  Consequently, a disability rating 
greater than the evaluation of 60 percent awarded by this 
decision cannot be granted based on the "new" schedular 
criteria effective since September 23, 2002.  

Additionally, the Board notes that the appropriate diagnostic 
codes stipulate that impairment resulting from traumatic 
arthritis is evaluated in the same manner as impairment 
caused by degenerative arthritis is rated and that all such 
evaluations are determined based upon the extent of 
limitation of motion of the part(s) involved.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2002).  Significantly, 
the highest rating allowable based upon limitation of motion 
of the cervical spine is 30 percent (with evidence of severe 
limitation of motion).  38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2002).  

Moreover, the Board acknowledges the veteran's complaints of 
chronic neck, shoulder, and upper arm pain.  At the July 2002 
VA examination, the veteran reported that the exacerbations 
of his neck pain occur two to three times per week in terms 
of decreased range of motion, that he has constant limitation 
of motion of his neck, and that he is unable to sleep well 
due to his neck pain.  

Significantly, however, the examiner who conducted the July 
2002 VA examination concluded that, because the veteran works 
for himself, he is able to treat his pain and discomfort and 
then return to his computer work at a later time that same 
day, although the veteran is no longer able to do the actual 
martial art training and exercises due to his neck problems.  
Thus, the Board concludes that the 60 percent rating assigned 
for the veteran's service-connected cervical spine disability 
by this decision from July 25, 2002 contemplates any 
functional impairment, pain, and weakness experienced by the 
veteran as a result of this service-connected disorder.  In 
other words, this 60 percent evaluation reflects the extent 
of pain and the related functional impairment that the 
veteran experiences as a consequence of use of his neck since 
July 25, 2002.  See DeLuca, 8 Vet. App. at 204-207; see also 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2002).  

Consequently, a rating greater than the 60 percent evaluation 
for the service-connected residuals of a cervical spine 
injury awarded by this decision since July 25, 2002 is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  
The preponderance of the evidence is against an award of a 
disability evaluation greater than 60 percent for this 
service-connected disorder since July 25, 2002.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2002).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) 
 (the Board may consider whether referral to "appropriate 
first-line officials" for extra-schedular rating is 
required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996) (the Board may affirm an RO conclusion that a claim 
does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  

A complete and thorough review of the claims folder in the 
present case indicates that the RO has provided the 
extraschedular provisions of 38 C.F.R. § 3.321(b)(1) but has 
not made a determination as to whether the veteran's 
increased rating claim meets the criteria for submission to 
the Under Secretary for Benefits or the Director, 

Compensation and Pension Service.  In this regard, the Board 
notes that the schedular evaluation in this case is not 
inadequate.  In particular, a schedular rating greater than 
the 60 percent rating awarded by this decision since July 25, 
2002 is provided for the veteran's service-connected cervical 
spine disability under the new schedular criteria for 
Diagnostic Code 5293.  However, the medical evidence 
supporting a rating greater than 60 percent is not present in 
this case.  Second, the Board finds no evidence of an 
exceptional disability as manifested by related factors such 
as marked interference with employment or frequent 
hospitalizations since July 25, 2002.  Specifically, it is 
not shown by the evidence of record that, since July 25, 
2002, the veteran has required any recent hospitalization for 
this service-connected disability, or the existence of 
"marked interference" in employment due specifically to 
this service-connected disorder.  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in 
failing to refer the veteran's increased rating claim for his 
service-connected residuals of a cervical spine injury to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service for consideration of the extraschedular 
provisions of 38 C.F.R. § 3.321(b)(1).  This disability is 
appropriately rated under the schedular criteria.








ORDER

A 30 percent disability evaluation for the service-connected 
headaches is granted, subject to the provisions governing the 
payment of monetary benefits.  

A 60 percent disability rating for residuals of a cervical 
spine injury from November 20, 1992 to July 24, 2002 is 
granted, subject to the provisions governing the payment of 
monetary benefits.  

A 60 percent disability rating for residuals of a cervical 
spine injury since July 25, 2002 is granted, subject to the 
provisions governing the payment of monetary benefits.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

